DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

The Office action dated 28 January 2021 included two rejections of Claims 1-5 on the ground of nonstatutory double patenting.  The first rejection was based on U.S. Patent No. 10,066,095 in view of U.S. PG Pub. No. 2015/0041462.  The second rejection was based on U.S. Patent No. 10,081,167 in view of U.S. PG Pub. No. 2015/0159005.
Both the ‘095 patent and the ‘167 patent are assigned to Kuraray Co., Ltd. (see reel/frame nos. 034477/0334 and 038161/0266, respectively).  The instant application is assigned to Mitsubishi Chemical Corporation (see reel/frame no. 052514/0050).  In addition, the instant application and allegedly conflicting patents do not share a common applicant or at least one common joint inventor.  Therefore, the nonstatutory double patenting rejections presented in the 28 January 2021 Office action are improper and have been withdrawn.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2015/0159005; cited in prior Office action).
Regarding Claims 1 and 2, Nakazawa teaches a composition based on ethylene-vinyl alcohol (EVOH) (Abstract) and 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]).  
The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
The amounts of sorbic acid ester and carboxylic acid metal salt disclosed by Nakazawa overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 3, Nakazawa suggests the use of 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]) and 1-500 ppm of a carboxylic acid metal salt (p. 4, [0064]).  This indicates a ratio (B)/(C) of 0.002-500.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Nakazawa teaches multilayer structures (p. 7, [0133]).  
Regarding Claim 5, Nakazawa teaches packaging materials formed from multilayer sheets (p. 8, [0149]).

Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawai (US 2016/0221314) teaches a composition containing EVOH and a carboxylic acid metal salt (Abstract).  The carboxylic acid metal salt may include copper or zinc (p. 3, [0038]).  Exemplary carboxylic acid anions include linear C1-C12 aliphatic carboxylic acids (p. 4, [0039]).  The composition may also contain a conjugated polyene (p. 5, [0055]).  Preferred conjugated polyenes include a sorbic acid ester (p. 5, [0057]).  The conjugated polyene may be present in amounts of 0.01-1,000 ppm (p. 5, [0058]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762